Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An amendment was received from Applicant on 9 November 2020.  Claims 9, 10 are amended.  Claims 1-20 are remaining in the action.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and 

Claims 9-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The exlusory proviso “consisting of” in claims 9-15 lacks support in the original filing that a person of ordinary skill in the art would question whether applicant was in position of the “device” that specifically excluded anything other than the claimed parts.  A person of ordinary skill in the art would understand that Applicant’s drawings are schematic to facilitate the main concept of what is described, but not necessarily excluding undrawn features.  (Applicant’s drawings demonstrate possession of feature the claimed features, but not that 

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It would not be apparent to a person of ordinary skill in the art what is included or excluded in a “body” in the context of “device” because the term “body” typically refers to an incorporation of all the parts.  Use of the exclusory proviso is the context of the nonce “device body” renders the claim scope unascertainable.  (The lack of support in the original filing to a specific form, the schematic drawings, and the references to the body as a broad nonce for something with “thrusters” in paragraph 3 indicates that the body was not actually intended to have a specific limited form from which items could be excluded.  A person of ordinary skill in the art does not read a schematic as a full description of an invention anymore than a flow chart would fully describe the invention.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically 

Claims 1, 5, 7, 8, 9, 14, 16, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5628267 A) in view of Fido (US 5632222 A).
Regarding Claim 1, Hoshino discloses a floating device having active stabilization, comprising: a device body, wherein said device body is buoyant (boat, C1, L8); a sensor assembly (Element 18) disposed in the device body, wherein the sensor assembly is adapted to measure angular velocity and generate a real time output (C6 L45) corresponding to a measured angular velocity; and a counter-rotation assembly (Element 11 and 12) disposed in the device body integral with said sensor assembly, wherein said counter-rotation assembly is adapted to generate in real time mechanical energy in a form of rotation in response to the real time output of the sensor assembly that causes a counter-rotation torque on the device body that opposes the measured 
	Fido discloses wherein a submarine benefits from gyro stabilization.  (Fig. 3)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to use the gyro stabilization of Hoshino aboard a submarine.  The motivation to modify Hoshino is to apply known gyro stabilizer to a submarine that responds to external turbulence.

Regarding Claim 5, Hoshino in view of Fido discloses the floating device having active stabilization of claim 1, wherein said sensor assembly includes at least one of a gyroscope and a compass.  (External velocity sensor of the boat, Element 18.)

Regarding Claim 7, Hoshino in view of Fido discloses the floating device having active stabilization of claim 1, wherein said counter-rotation assembly includes at least a motor operatively connected to a battery, a flywheel operatively connected to the motor, and a controller operative to selectively cause electrical power to be directed from the 

Regarding Claim 8, Hoshino in view of Fido discloses the floating device having active stabilization of claim 7, wherein the controller is connected to the sensor assembly so as to receive as electrical signals output corresponding to a measured angular velocity in real time.  (C6, 47)

Claim 9 is a combination of Claims 5 and 7 and is rejected on the same grounds. (Examiner notes the use of “consisting of” parts of the body or “comprising of” parts of that fall within the definition of a “body” is still shown in the art because a body includes the incorporation of parts.)

Claim 14 is a combination of Claims 9 and 8 and is rejected on the same grounds.

Regarding Claim 16, Hoshino in view of Fido discloses a method for actively stabilizing a floating device, comprising the steps of: providing a device body constructed to be buoyant and positioned underwater and having an internal sensor assembly and an internal counter-rotation assembly (See rejection of Claim 1); measuring by the internal sensor assembly an angular velocity of the device body (Sensor 18); determining a desired torque direction and magnitude for the device body to counteract the measured angular velocity of the device body; and causing the counter-rotation assembly to generate in real time mechanical energy in the form of rotation in response to the determined desired torque direction and magnitude that causes a counter-rotation torque on the device body that opposes the measured angular velocity.  (C6, L16-L35)

Regarding Claim 18, Hoshino in view of Fido discloses a method method for actively stabilizing a floating device of claim 16, wherein the counter-rotation assembly generates mechanical energy in the form of rotation that causes a counter-rotation torque on the device body that 

Regarding Claim 19, Hoshino in view of Fido discloses method for actively stabilizing a floating device of claim 16, wherein: said internal sensor assembly includes at least one of a gyroscope and a compass (Sensory 18); and said counter-rotation assembly includes at least a motor operatively connected to a battery, a flywheel operatively connected to the motor, and a controller operative to selectively cause electrical power to be directed from the battery to the motor in a manner which causes the motor to rotate the flywheel.  (The method in C6, L5 selects constant motor torque and brake modulation, C6, L49)

Regarding Claim 20, Hoshino in view of Fido discloses method for actively stabilizing a floating device of claim 19, wherein the controller is connected to the sensor assembly so as to receive as electrical signals output corresponding to a measured angular velocity in real time.  (C5, L37-54)

Claims 2, 3, 4, 10-12, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5628267 A) in view of Fido (US 5632222 A) and further in view of Shoda (US 20110094433 A1).
	Regarding Claim 2, Hoshino in view of Fido discloses the floating device having active stabilization of claim 1, but does not explicitly disclose additionally comprising a tether attached to the device body and to a discrete attachment object.
	Shoda discloses a submarine comprising a tether attached to the device body and to a discrete attachment object. (Element 34 and Element 36, Fig. 9)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add the active stabilization device of Hoshino to the submarine of Shoda.  The motivation to modify Hoshino is provide an application where the stable platform for the camera is valued.

Regarding Claim 3, Hoshino in view of Fido and further in view of Soda disclose the  floating device having active stabilization of claim 1, wherein said device body is elongated.  (See Shoda, Fig 9.)

Regarding Claim 4, Hoshino in view of Fido and further in view of Soda disclose the floating device having active stabilization of claim 1, wherein said device body is cylindrical.  (See Fig. 9.)

Claims 10-12, 15, 17 repeat the limitations of Claims 2, 3, 4 and are rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 2 October 2020 have been fully considered but they are not persuasive.
	Applicant argues that “the Office is silent regarding any reasoning as to why one skilled in the art would combine Hoshino with Fido.  Examiner disagrees.  The motivation to combine cited in the office action is “The motivation to modify Hoshino is to apply known gyro stabilizer to a submarine that responds to external turbulence” which cites a predictable benefit that a person of ordinary skill in the art would achieve based on the teachings of the prior art. Hoshino teaches the advantage of a gyrostabilizer that responds to turbulence, and Fido teaches why gyro stabilizers are good on submarines.  The potential 
	Applicant argues the prior art lacks the feature of “wherein said device body is buoyant and constructed to be positioned underwater.”  As evidence, Applicant argues that “Hoshino does not teach that the device itself is buoyant.” (Technically, it’s the device body, not the device itself.)  Applicant neglected to define the terms at issue or attempt any claim construction as to why a person of ordinary skill in the art would not recognize a boat or a submarine as not being a device body. The broadest reasonable interpretation of a body includes the plain meaning from the Oxford English Dictionary as “a. The part of a vehicle fitted to receive the load; spec. the part of a motor car in which driver and passengers sit, or the fuselage of an aeroplane. Cf. cart-body n. at cart 
	Applicant argues that the prior art lacks a device consisting of a “body” because it includes other unclaimed features like include frame supports and brakes.  Examiner notes that every feature can be feature of a body since the body typically refers to the incorporation of all the parts into the whole.  The exclusion of parts does not appear to be the intent of the original filing (See 112a rejection above) nor logically consistent to how the term “body’ is used in the original filing.  (See 112b above.)  Examiner maintains the rejection because the broadest reasonable interpretation device bodies includes the incorporation of all the parts.

Allowable Subject Matter
Claims 6, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        13 Feb 2021